[pic]

                              COURT OF APPEALS

                          SECOND DISTRICT OF TEXAS

                                 FORT WORTH

                             NO. 02-16-00437-CR
                             NO. 02-16-00438-CR
                             NO. 02-16-00439-CR


|Mark Mercer                       |    |APPELLANT                        |
|                                                                          |
|V.                                                                        |
|The State of Texas                |    |STATE                            |


y
                                ------------

               FROM THE 396th District Court OF Tarrant COUNTY
                TRIAL COURT NO. 1402709D, 1402716D, 1402717D

                                ------------

                                    ORDER

                                ------------
      On the court’s own motion, it is ORDERED that the  trial  court  clerk
deliver the original State’s Exhibit No. 48 (DVD – In  Car  Video)  to  this
court no later than Friday, September 22, 2017.
      The exhibit will be returned to the trial court upon issuance  of  the
mandate.
      The clerk of this court is directed to transmit a copy of  this  order
to the attorneys of record, the trial court clerk, and the court reporter.
      DATED September 15, 2017.
                                             PER CURIAM